                                                                                              IL      E
                        IH THE UNITED        STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                  E
                                                                                       JUN I I 2019        III
                                    Richmond Division                                                      zl
                                                                                  CLERK, U.S. DISTRICT COURT
RICHARD LEWIS MIFFIN,                                                                    RICHMOND VA



       Plaintiff,

V.                                                      Civil Action No.             3:19-cv-64


SELENE FINANCE LP,

       Defendant.




                                    MEMORANDUM OPINION


       This      matter    is     before    the   Court      on    the   AMENDED      MOTION        OF


DEFENDANT SELENE FINANCE LP TO DISMISS PLAINTIFF'S COMPLAINT                                       (ECF

No.   19)     (the "AMENDED MOTION").                For the following reasons,                    the

AMENDED MOTION (ECF No. 19) will be granted, and dismissal will be

with prejudice.

                                           BACKGROUND


       Richard Miffin             ("Miffin"),     proceeding         pro    se,    brings         this

action      against       Selene     Finance      LP    ("Selene")         for    "accord          and

satisfaction"           under     Uniform     Commercial          Code     ("UCC")     §     3-311.

Compl.      at   3     (ECF No.    3) .     Selene     is    the mortgage servicer                 for

Miffin's property in Chesterfield, Virginia. See ECF No.                                   3-1.

       As alleged in the COMPLAINT (and the attached documentation),

on or around November 26,                 2018, Miffin mailed an $890 money order

(the "November money order") to Selene in Houston, Texas, on which

he    wrote      (in    nearly    indecipherable            handwriting      at    the      bottom)
